Cite as 2013 Ark. App. 750

                 ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-13-368


GARY ZULPO and RICHARD ZULPO
                   APPELLANTS                      Opinion Delivered   December 18, 2013

V.                                                 APPEAL FROM THE FAULKNER
                                                   COUNTY CIRCUIT COURT
                                                   [NO. 23CV-2011-1029]
JAMES BLANN, BECKY BLANN
MORRISS, PATTY BLANN                               HONORABLE CHARLES E.
WISINGER, and DANA BLANN                           CLAWSON, JR., JUDGE
MCKAY
                      APPELLEES                    AFFIRMED



                                ROBIN F. WYNNE, Judge


       Gary Zulpo and Richard Zulpo appeal from a judgment of the Faulkner County

Circuit Court in which the court found that they were not entitled to a share of the proceeds

from a wrongful-death action because they did not qualify as beneficiaries under the applicable

statute. They argue in their brief that the decedent stood in loco parentis to them and, as a

result, the trial court’s decision is in error. We affirm.

       Appellants are the stepchildren of Freddy Blann. Appellees are the biological children

of Mr. Blann. Mr. Blann married Maxie Kagenbein, appellants’ mother, in 1974 when both

appellants were teenagers. When appellants’ parents divorced, their biological father, Franklin

Zulpo, was given custody of them and their mother was awarded visitation. Mr. Blann died

in 2004 as a result of taking medication that was later the subject of a federal lawsuit brought

by Ms. Kagenbein, as Mr. Blann’s surviving spouse. She died before that litigation was
                                 Cite as 2013 Ark. App. 750

resolved. After her death, a settlement of the litigation was proposed. James Blann filed a

complaint in Faulkner County Circuit Court asking the court to determine the heirs of

Freddy Blann. On May 4, 2011, the circuit court entered an order finding that appellees were

the heirs of Mr. Blann. An attorney representing appellants contacted Carey & Danis, LLC,

the law firm that represented Ms. Kagenbein in the wrongful-death litigation, and informed

the firm of appellants’ relationship with Mr. Blann. On October 21, 2011, Carey & Danis

filed a complaint for interpleader in which it sought to deposit the net proceeds of the

settlement into the registry of the court and be discharged from liability. The firm also prayed

for a declaratory judgment distributing the settlement proceeds pursuant to Arkansas law.

Appellees answered the complaint and prayed that they be awarded the entire settlement

amount. Appellants also answered the complaint and prayed that they be awarded a share of

the proceeds based on their contention that Mr. Blann stood in loco parentis to them. On

March 20, 2012, the trial court ordered that the settlement proceeds of $151,563.60 be paid

into the registry of the court and discharged Carey & Danis from liability.

       The trial court held a hearing on the issue of whether Mr. Blann stood in loco parentis

to appellants. Emma Ellis, Mr. Blann’s sister, testified that her brother treated appellants as

if they were his own children. Peggy Cook Vernon, a former neighbor of Mr. Blann and

appellants’ mother, testified that appellants were frequently at Mr. Blann’s home. Ms. Vernon

had heard Mr. Blann refer to appellants as “son.” She saw Mr. Blann’s son at the home one

time and never saw any of his daughters there.

       Richard Zulpo testified that Mr. Blann was like a father to him and treated him like


                                               2
                                 Cite as 2013 Ark. App. 750

a son. Mr. Blann gave him money, and they did activities together as a family. Richard

testified that Mr. Blann also gave him a watch and told him to “pass it down the line.”

Richard was fifteen years old when his mother married Mr. Blann. He lived with his father

and did not see his mother or Mr. Blann for two years until he received his driver’s license.

Gary Zulpo, Richard’s younger brother, likewise testified that Mr. Blann was like a father to

him. He testified that he and his wife went to see Mr. Blann every day while he was in the

hospital prior to his death. Gary stated that, after his parents divorced, Franklin Zulpo

supported him. Both appellants lived in their father’s home until after they turned eighteen.

       On October 26, 2012, the trial court filed a letter opinion in which it found that Mr.

Blann did not stand in loco parentis to appellants. The letter order was incorporated by

reference into a judgment filed on November 7, 2012, in which the trial court ordered that

the settlement proceeds be distributed to Mr. Blann’s heirs as determined in the May 4, 2011

order. This appeal followed.

       Prior to 2001, Arkansas Code Annotated section 16-62-102(d)(3) stated that the

beneficiaries of a wrongful-death action included “persons to whom the deceased stood in

loco parentis.” In 2000, the Arkansas Supreme Court issued a decision in Babb v. Matlock, 340
Ark. 263, 9 S.W.3d 508 (2000). In that case, grandchildren of the deceased in a wrongful-

death action who had been raised by the deceased filed a motion to intervene in the

wrongful-death action, arguing that they were heirs at law and beneficiaries of the settlement

of the action. The supreme court, based on a strict interpretation of the existing statutory

language, affirmed the trial court’s denial of intervention, holding that the relationship of in


                                               3
                                  Cite as 2013 Ark. App. 750

loco parentis did not extend past the age of majority. In response, the legislature amended

section 16-62-102(d)(3) to state that beneficiaries included “persons, regardless of age, to whom

the deceased stood in loco parentis at any time during the life of the deceased.” (emphasis added).

       Appellants argue on appeal that they proved that they enjoyed an in loco parentis

relationship with Mr. Blann. They also argue that the 2001 amendment allows one adult to

stand in loco parentis to another adult. Because appellants failed to prove that Mr. Blann

stood in loco parentis to them at any point during his life, the trial court did not err in holding

that they are not beneficiaries under section 16-62-102. As the decision of the trial court is

affirmed on that basis, it is unnecessary for us to consider appellants’ argument that the 2001

amendment allows a person to act in loco parentis to another person who is an adult.

       Both appellants testified that, after their parents divorced, they lived with their father,

Franklin Zulpo. Franklin Zulpo provided their support until after they each turned eighteen.

There was testimony that after appellants became adults, Mr. Blann loaned them money and

gave one of them a watch. Mr. Blann helped them out from time to time and engaged in

activities with both appellants, and they testified that they visited him frequently until his

death. The evidence is clear that there was a warm relationship between appellants and Mr.

Blann and that Mr. Blann was a caring stepparent. However, at no time did Mr. Blann

assume the role or responsibilities of a parent with regard to either appellant and, as such, the

relationship between appellants and Mr. Blann never rose to the level of in loco parentis. The

trial court correctly determined that appellants are not beneficiaries of the wrongful-death

settlement as that term is defined in section 16-62-102.


                                                4
                          Cite as 2013 Ark. App. 750

Affirmed.

HIXSON and BROWN, JJ., agree.

Ralph M. Cloar; and
Brian G. Brooks, Attorney at Law, PLLC, by: Brian G. Brooks, for appellants.

Frances Morris Finley, for appellees.




                                        5